Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art Ganz (US 20100107214) in view of Gandhi (US20130117832) and Santini (US 20140121007) teaches: A system for in-game triggered game platform registration, the system comprising: one or more processors configured by machine-readable instructions to: receive user requests for access to play at least one game accessible through a platform, wherein the at least one game is one of multiple games that users access through the platform, and wherein the multiple games are provided by multiple different game providers that are separate from the platform; determine whether users making the user requests are associated with registered platform accounts associated with the platform, wherein the platform accounts enable the users to log in to the platform and access the multiple games that are hosted on the platform, wherein respective individual game accounts enable the users to access respective individual ones of the multiple games, wherein the platform is configured to receive a first user request from a first user through the platform to play a first game provided by the first game provider, and wherein the first game is one of the multiple games hosted by the platform; receive a first identifier of a guest platform 
	However, the prior art fails to teach: provide access for users to one or more of the multiple games in response to received user requests for access to one or more of the multiple games, such that: (i) responsive to the reception of the first user request from the first user through the platform to play the first game, transmission of a first platform request is effectuated from the platform to the first game -22-provider, the first platform request including the first identifier and effectuating provision of the first game to the first user by the first game provider, and (ii) responsive to reception of a second user request for access to the first game from a second user that is associated with a second registered platform account, transmission of a second platform request is effectuated from the platform to the first game provider, the second platform request including a second identifier from registration data associated with the second registered platform account and effectuating provision of the first game to the second user by the first game provider; monitor user usage of one or more of the multiple games such that responsive to access to the first game being provided to the first user, usage of the first game by the first user is monitored; determine whether usage of the first game by the first user satisfies a platform trigger based on an occurrence within the first game, wherein the platform trigger is satisfied by the first user initiating an in-game purchase from the first game provider, the in-game purchase occurring virtually within the first game for a virtual, in-game item usable in the first game; generate a platform registration request for the first user in response to a determination that the platform 

Regarding independent claim 7, the closest prior Ganz (US 20100107214) in view of Gandhi (US20130117832) and Santini (US 20140121007) teaches: A computer-implemented method for in-game, platform-triggered game platform registration, the method being implemented in a computer system that includes one or more physical processors configured by machine-readable instructions, the method comprising: receiving from a first user, at the one or more physical processors, a first user request for access through a platform to play a first game that is one of multiple games accessible to users through the platform, wherein the multiple games are provided by multiple different game providers that are separate from the platform, wherein the first user is not yet associated with any registered platform account when the first user request for access is received, wherein the first game is one of the multiple games that are hosted on the platform, wherein platform accounts associated with the platform are configured to enable users to access the multiple games that are hosted on the platform, wherein respective individual game accounts enable the users to access respective individual ones of the multiple games, wherein a guest platform account for the first user is configured to be created in response to reception of the first user request from the first user, and wherein the guest platform account includes a first identifier and lacks any registration information provided by the first user; receiving a transmission, by the one or more physical processors, of a first platform request from 
The prior art failed to teach: receiving, by the one or more physical processors, a second user request for access to the first game from a second user who is associated with a second registered platform account and who previously provided second registration information to the platform, wherein the second registered platform account is associated with a second identifier; receiving, by the one or more physical processors, of a second platform request, the second platform request including the second identifier;  -25-effectuating provision of the first game to the second user by the first game provider; monitoring, by the one or more physical processors, usage of the first game by the first user responsive to access to the first game being provided to the first user; determining, by the one or more physical processors, whether usage of the first game by the first user satisfies a platform trigger based on an occurrence within the first game, wherein the platform trigger is satisfied by the first user initiating an in- game purchase from the first game provider, the in-game purchase occurring within the first game for a virtual, in-game item useable in the first game; and generating, by the one or more physical processors, a platform registration request for the first user in response to a determination that the platform trigger is met, wherein the platform registration request causes registration information to be requested from the first user; and registering, for the first user, a first registered platform account with the platform, wherein the first registered platform account is associated with the registration information.


The prior art failed to teach: responsive to reception of a second user request for access to the first game from a second user who is associated with a second registered platform account, effectuate transmission of a second platform request to the first game .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715